Citation Nr: 1732897	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDING OF FACT

The Veteran's right ear hearing loss is etiologically related to acoustic trauma sustained in active service.  

CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for  right ear hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  A veteran is entitled to a presumption of soundness if the degree of hearing loss noted does not meet VA's definition of a disability for hearing loss under 38 C.F.R. 
 § 3.385 (2016).  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  In the current appeal, the Veteran seeks service connection for right ear hearing loss due to acoustic trauma sustained in active service.  After a thorough review of the record and affording the Veteran the benefit-of-the doubt, the Board finds that service connection for right ear hearing loss is warranted.  

Initially, the Board acknowledges that the Veteran's April 1966 entrance examination documented a right ear puretone threshold of 45 decibels at 4000 Hertz, demonstrative of right ear hearing loss disability.  See Service Treatment Records (STRs); see also 38 C.F.R. § 3.385.  However, only three months after entrance on duty, in February 1967, the Veteran's flight physical demonstrated improved puretone threshold values, without evidence of present hearing impairment.  The puretone threshold values were as follows: 

Hertz
500
1000
2000
3000
4000
6000
Right
0
0
0
15
30
0

In consideration of this report, the Board finds that a right ear hearing loss disability did not exist prior to service.  In pertinent part, while the April 1966 entrance examination indicated that a hearing loss disability was present prior to service, the February 1967 flight physical that followed not long thereafter contradicts this report.  As such, it is not clear whether the Veteran had a hearing loss disability prior to active service.  Therefore, the Board cannot conclude that the Veteran's right ear hearing loss clearly existed prior to his active duty service.  Accordingly, in affording the Veteran the benefit-of-the doubt, the Board finds that the Veteran's right ear hearing loss disability did not exist prior to service and that the presumption of soundness attaches.  See McKinney, 28 Vet. App. at 15.

Thus, the central inquiry becomes whether the Veteran's claim for right ear hearing loss meets the requirements for establishing service connection under Shedden.  Here, the record establishes that the Veteran has been diagnosed as having current right ear sensorineural hearing loss.  See June 2013 VA Examination.  Such is sufficient to meet the requirements of Shedden element (1).

As for Shedden element (2), service incurrence, STRs show a March 1968 flight physical noting that the Veteran sustained acoustic trauma.  Corresponding right ear puretone threshold values showed additional hearing loss and met the criteria for hearing impairment under 38 C.F.R. § 3.385.  This evidence is sufficient to meet Shedden element (2).  The specific values were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right
10
5
0
20
40
35
Lastly, with respect to the final element of the Shedden analysis, nexus is established as the examiner who conducted the March 1968 flight physical noted that the Veteran suffered from high frequency hearing loss due to acoustic trauma, which was sustained in active service.  The Board notes that the March 1968 puretone threshold values appear to indicate a significant threshold shift from the previous February 1967 values and are consistent with the examiner's statement regarding acoustic trauma.  There are no contrary opinions of record in this regard.  

The Board further notes that, while the June 2013 VA examiner provided a negative nexus opinion, this opinion did not specifically consider whether the Veteran's right ear hearing loss was directly related to service.  Rather, the examiner incorrectly found that right ear hearing loss preexisted service and opined, instead, that right ear hearing loss was not aggravated beyond normal progression in military service.  As previously indicated, the Board has determined that the Veteran's right ear hearing loss did not preexist service.  Therefore, this opinion is not probative to the exact issue at hand.  

In light of the foregoing, the Board finds that the evidence for and against the claim of entitlement to service connection for right ear hearing loss is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for right ear hearing loss is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


